Title: From Alexander Hamilton to John Scott, 3 June 1790
From: Hamilton, Alexander
To: Scott, John


Treasury DepartmentJune 3d. 1790
Sir

I have received your letter of the 25th Ulto. and particularly notice the information on which you found your opinion, that a Boat would be useful in the prevention of frauds on the Revenue. On such representations heretofore I have consented & on the present case, I am willing to permit that an open Boat be purchased that will enable the Officers of the Customs to go on Board Vessels in your harbor, she may be also used to ply in your River, which is not of considerable length. A great object will be to obtain, as early as possible in each case the Manifest which the Captain of every Ship is bound by Law to furnish to the first Officer of the Customs who shall demand it. The Masters of the Vessels you mention to have come into the Mouth of Chester River and to have lain there “several days” whether they entered afterwards or went to Sea without entering were liable to the fine imposed by the 11th Section of the Collection Law. Such open violations of the Law, I trust will call forth your most particular attention & exertions.
In regard to the Waggons that come into your District tho’ they are not by the law obliged to produce Certificates of the entry of their goods, yet your vigilant observation of them will be useful & when you find or have sufficient cause to believe their Loads have been illicitly imported a seizure will be Justifiable. It will however be prudent not to take any step of that nature but upon good grounds.
In regard to the entry of small Vessels, if under Twenty Tons & licensed they are not obliged to enter in one District from another, as you will find is declared by Richard Harrison & Samuel Jones Esquires in the 1st part of their opinion annexed to my Circular letter of the 30th of November.
In a report I had lately the honor to make the Legislature on the Revenue System, I suggested among other things the propriety of reconsidering the compensations to the Officers, and I presume they will decide upon this Business in the Course of the present Session. Information will be given of their determination.
Regular Vouchers of the Cost of the Boat will be expected & I shall rely on all possible economy in procuring her.
I am   Sir   Your Obedient Servant
Alex Hamilton
John Scott EsquireCollectorChester Maryland

